ORDER
The Disciplinary Review Board having filed a report with the Court on May 18, 1995, recommending that JOHN J. MAHONEY of NEW PROVIDENCE, who was admitted to the bar of this *635State in 1981, be suspended from the practice of law for a period of three months, respondent and the Office of Attorney Ethics having stipulated to respondent’s violation of RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.15(b) (failure to safeguard client property) and Rule 1:21-6 (recordkeeping);
And the Disciplinary Review Board further recommending that on reinstatement to practice respondent practice under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
It is ORDERED that JOHN J. MAHONEY is hereby suspended from practice for a period of three months, effective August 7, 1995, and until the further Order of the Court; and it is further
ORDERED that on reinstatement respondent practice under the supervision of an attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.